DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/396,231 filed on 04/26/2019.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words. It has 166 words and 37 CFR 1.72 requires that the abstract may not exceed 150 words. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Paragraph [0020], Line 5 appears to have a typo "EDDMin. 115.". Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “930” has been used to designate both graphics interface in Paragraph [0073] and graphics adapter in Paragraph [0074]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "930" in Paragraph [0073] and "932" in Paragraph [0074] have both been used to designate graphics interface. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Applicant is advised that should Claim 18 be found allowable, Claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a 
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a 
Claims 16-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (a method for generating notification of delivery of an order) category.
Regarding Claims 16-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 16 recites the following limitations:
A method for generating notification of delivery of an order, the method comprising: 
identifying lead times for the delivery; 
determining an estimated maximum delivery date for the delivery based on the lead times; 
generating a feature matrix using attributes and attribute values from historical order data; and 
determining an estimated minimum delivery date for the delivery using a trained predictive quantile regression forest model, wherein the estimated minimum delivery date is before the estimated maximum delivery date.
	The limitations for Claim 16 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitation of identifying lead times, determining an estimated maximum delivery date based on the lead times and an estimated minimum delivery date using a trained predictive quantile regression forest model, and generating a feature matrix are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as business goals. Therefore, other than reciting a generic computerized system and a generic database, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity” grouping. Accordingly, this claim recites an abstract idea.
Claim 16 does not recite any additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into a practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claims 17-20 are directed to substantially the same abstract idea as Claim 16 and are rejected for substantially the same reasons. These dependent claims further narrow the abstract idea of Claim 16 such as by defining “lead times” in Claim 17, by defining “determining the estimated minimum delivery date” in Claims 18 and 20, and by defining “attributes” in Claim 19. These dependent claims do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bialynicka-Birula et al. (US PG Pub. No. 2014/0330741 A1; hereinafter  in view of Chowdhry et al. (US PG Pub. No. 2017/0255903 A1; hereinafter "Chowdhry").
Regarding Claim 1, Bialynicka-Birula teaches a system for providing notification of a time range for an order delivery, comprising: a data store configured to store historical order data (See “The marketplace transaction history module identifies historical delivery times (e.g., elapsed time from order placed to item received) using the historical transactions of buyers and sellers in the marketplace application 120 of the item and the historical transactions of the seller in the marketplace application 120. The historical transactions of buyers and sellers in the marketplace application 120 may be stored in a storage device, such as database 126.” in Paragraph [0134]); a processor configured to (See “FIG. 13 shows a diagrammatic representation of a machine in the example form of a computer system 1300 within which a set of instructions may be executed causing the machine to perform any one or more of the methodologies discussed herein.” in Paragraph [0151] and Fig. 13 wherein the computer system 1300 includes a processor “1302”): identify estimated maximum delivery dates for each order in the historical order data (See “Shipping and processing historical data from an online marketplace are used to generate at least two delivery estimate prediction models. Transaction information related to an item listed in the online marketplace is determined. A first time estimate is calculated by applying the transaction information to a first delivery estimate prediction model based on a p model prediction algorithm. A second time estimate is calculated by applying the transaction information to the second delivery estimate prediction model based on a Naive Bayes classification algorithm. A delivery time estimate for the item is then generated based on generate estimated minimum delivery dates for a second portion of the historical order data using a predictive model (See “In one example embodiment, the delivery estimate prediction module 310 generates a shipping delivery estimate that includes the minimum delivery time returned by a combination of the p model delivery estimate prediction module 314, a Naive Bayes delivery estimate prediction module 316, and the multiple additive regression tree (MART) delivery estimate prediction module 318.” in Paragraph [0092]), wherein the predictive model is trained on a first portion of the historical order data (See “The delivery estimate model module 302 generates and trains prediction model for shipping delivery estimates based on historical data.” in Paragraph [0054]), and wherein the predictive model uses a feature matrix that includes a set of attributes and attribute values in the historical order data (See “Shipping and processing historical data from an online marketplace are used to generate at least two delivery estimate prediction models.” in Paragraph [0021]; “The historical data may include, for example, seller identifications, corresponding methods of shipment, corresponding shipping origin location of items, corresponding shipping destination locations of items, corresponding order dates and times of items, and corresponding prices of items.” in Paragraph [0023]; and see also Paragraphs [0056] –[0064] for attributes and attribute values) and the estimated maximum delivery dates (See “The shipping delivery estimate generated by the delivery estimate prediction module 310 may include a maximum number of business days for shipping and handling.” in Paragraph [0092]); evaluate accuracy of the predictive model by determining a proportion of the second portion of the historical order data that had an actual delivery date between its corresponding estimated minimum delivery date and its corresponding estimated maximum delivery date (See “In one embodiment, the MART delivery estimate prediction module 318 tries to minimize the squared root error between the predicted and actual delivery days. Overall data from the historical data module 304 is separated into two data sets: training data and validation data....The model generator 308 generates a model that is evaluated using the validation data set after adding each tree to ensure over-fitting does not happen. The iteration of adding each tree stops when the validation error is not decreasing anymore or has started increasing.” in Paragraph [0114]); revise the feature matrix to improve the accuracy of the predictive model (See “To refine the estimate, the marketplace transaction history module may further identify similar shipping carriers with similar selected shipping services.” in Paragraph [0136]); estimate a minimum delivery date for the order delivery using the predictive model with improved accuracy (See “The MART delivery estimate prediction module 318 uses multiple additive regression trees to predict the shipment delivery date. Adding multiple decision trees for prediction outperforms a single decision tree as it help reduces the overall training error.” in Paragraph [0113] wherein the shipment delivery date is considered to be a minimum delivery date for the order delivery); generate the time range for the order delivery, wherein the time range includes the estimated minimum delivery date for the order delivery and the estimated maximum delivery date for the order delivery (See “The delivery estimate prediction application 234 may generate a shipping delivery estimate based on a combination of the prediction models. and provide the time range for the order delivery to a user (See “The personal delivery estimate computation engine generates the personalized delivery time estimate for the buyer ….The personalized delivery time estimate comprises a range of dates.” in Paragraph [0141]).
Bialynicka-Birula does not explicitly teach; however, Chowdhry teaches estimate a maximum delivery date for the order delivery based on a plurality of lead times (See “Based on the lead-times and availability, the system may compute shipping dates and delivery dates. If the system determine that a component has become delayed at a manufacturer then the system may automatically (e.g., without human interaction) add the delay to the shipping dates and delivery dates.” in Paragraph [0023]. It can be seen that the system is capable of estimating a maximum delivery date for the order based on a plurality of lead times.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula to include estimating a maximum delivery date based on a plurality of lead times, as taught by Chowdhry, in order to provide more accurate delivery dates to the customers.
Regarding Claim 2, Bialynicka-Birula in view of Chowdhry teaches all limitations of Claim 1 as described above. Bialynicka-Birula does not explicitly teach; however, Chowdhry teaches wherein the lead times include a manufacturing lead time, a logistics lead time, a large order lead time, and a customization lead time (See Fig. 4 showing an example of a lead time calculator which includes a manufacturing lead time “404”, a logistics lead time “408”, a large order lead time “424(2)”, and a customization lead time “424(1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula to include different lead times, as taught by Chowdhry, in order to provide more accurate delivery dates to the customers.
Regarding Claim 3, Bialynicka-Birula in view of Chowdhry teaches all limitations of Claim 1 as described above. Bialynicka-Birula does not explicitly teach; however, Chowdhry teaches wherein the set of attributes includes a manufacturing lead time attribute, a payment lead time attribute (See “To determine the ESD 304 for a BTO order, the commitment engine 102 may determine …. (ii) a manufacturing lead time associated with the product, (iii) a payment lead time (e.g., the time between when a supplier is paid and a product or component is provided), (iv) adders, including a planned event adder (e.g., for holidays, etc.), a CFS adder, other factors affecting the ship date, or any combination thereof.” in Paragraph [0047]), a logistic lead time attribute, a fulfillment center attribute, a fulfillment center lead time attribute, a weekend lead time attribute, a large order attribute (See “To determine the EDD 306 for a BTS order, the commitment engine 102 may determine (i) a fulfillment location associated with the BTS product, (ii) a logistics lead time based on a postal code of the fulfillment location to a postal code of the destination location, (iv) adders, including a planned event adder (e.g., for holidays, etc.), a , a same day shipping attribute, and a fast track eligibility attribute (See “The commitment engine 102 may access logistics data 138. The logistics data 138 may include relatively current (e.g., updated within the past few hours) logistics information received from carriers (e.g., USPS®, UPS®, FedEx®, DHL®, and the like) as to how long shipments are taking between different locations, whether any major events (e.g., inclement weather, transport vehicle malfunction, etc.) have occurred to cause delays in shipments in particular routes, etc. The logistics data 138 may include costs associated with the various modes of delivery (e.g., same day delivery, next day delivery, N day delivery, lowest cost delivery, etc.) for each carrier.” in Paragraph [0031] wherein the “next day delivery” is considered as “a fast track eligibility”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula to include set of different attributes, as taught by Chowdhry, in order to provide more accurate delivery dates to the customers.
Regarding Claim 4, Bialynicka-Birula in view of Chowdhry teaches all limitations of Claim 1 as described above. Bialynicka-Birula also teaches wherein the estimated minimum delivery date for the order delivery is generated based on a trend analysis of the historical order data (See “The graphical visualization module 320 generates a visualization display for the delivery estimate prediction generated from the delivery estimate prediction module 310. For example, the visualization display may include a histogram, a calendar, a graph, or a chart that illustrates the probability of 
 Regarding Claim 7, Bialynicka-Birula in view of Chowdhry teaches all limitations of Claim 1 as described above. Bialynicka-Birula also teaches wherein the second portion of the historical order data is a validation data set (See “Overall data from the historical data module 304 is separated into two data sets: training data and validation data.” in Paragraph [0114]).
Regarding Claim 8, Bialynicka-Birula in view of Chowdhry teaches all limitations of Claim 1 as described above. Bialynicka-Birula also teaches wherein the first portion of the historical order data is a training data set (See “Overall data from the historical data module 304 is separated into two data sets: training data and validation data.” in Paragraph [0114]).
Regarding Claim 9, Bialynicka-Birula in view of Chowdhry teaches all limitations of Claim 1 as described above. Bialynicka-Birula also teaches wherein the revising the feature matrix includes adding or removing an attribute from the feature matrix or both (See “To refine the estimate, the marketplace transaction history module may further identify similar shipping carriers with similar selected shipping services.” in Paragraph [0136]).
Regarding Claim 10, Bialynicka-Birula in view of Chowdhry teaches all limitations of Claim 1 as described above. Bialynicka-Birula also teaches wherein improving the accuracy of the predictive model includes reducing a size of the predictive model (See “The MART delivery estimate prediction module 318 uses 
Regarding Claim 11, Bialynicka-Birula in view of Chowdhry teaches all limitations of Claim 1 as described above. Bialynicka-Birula also teaches wherein improving the accuracy of the predictive model includes revising the predictive model until a pre-determined accuracy threshold is reached or exceeded (See “In one example embodiment, the delivery estimate prediction module includes a multiple additive regression tree module that separates data related to a third delivery estimate prediction model into two data sets comprising a training data set and a validation data set, uses the training data for training the third delivery estimate prediction model, evaluates the third delivery estimate prediction model using the validation data set after adding each decision tree to generate a validation error, iterates the use of the training data and the evaluation of the third delivery estimate prediction model until the validation error stops decreasing or starts increasing, and calculates a third time estimate by applying the transaction information to the third delivery estimate prediction model.” in Paragraph [0029]).
Claims 5, 6, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bialynicka-Birula in view of Chowdhry and Banerjee et al. (See attached NPL; hereinafter "Banerjee").
Regarding Claim 5, Bialynicka-Birula in view of Chowdhry teaches all limitations of Claim 1 as described above. Bialynicka-Birula in view of Chowdhry Banerjee teaches wherein the predictive model is a quantile regression forest model (See “[Quantile Regression Forest model] can be used to predict the delivery times of future open POs.” in first column, second paragraph of Page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the predictive model of Bialynicka-Birula in view of Chowdhry with Quantile Regression Forest model, as taught by Banerjee, to obtain accurate delivery dates.
Regarding Claim 6, Bialynicka-Birula in view of Chowdhry and Banerjee teaches all limitations of Claims 1 and 5 as described above. Bialynicka-Birula in view of Chowdhry does not explicitly teach; however, Banerjee teaches wherein the quantile regression forest model includes an ensemble of regression trees (See “…. Quantile Regression Forest [19] are both ensemble learning methods for supervised learning. They are constructed by a multitude of decision trees at the training time, which aim to robustly capture the underlying nonlinear trends and consider different measures of central tendency and statistical dispersion.” in first column, second paragraph of Page 3 and “There are two types of decision trees, classification tree and regression tree….” in first column, third paragraph of Page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the predictive model of Bialynicka-Birula in view of Chowdhry with Quantile Regression Forest model that includes an ensemble of regression trees, as taught by Banerjee
Regarding Claim 12, Bialynicka-Birula teaches a method for generating a notification of an order delivery, wherein the notification includes an estimated maximum delivery date and an estimated minimum delivery date (See “The delivery estimate prediction application 234 may generate a shipping delivery estimate based on a combination of the prediction models. The shipping delivery estimate may be a window of time (Monday 1/1 to Wednesday 1/3)….” in Paragraph [0052] wherein Monday 1/1 is the estimated minimum delivery date and Wednesday 1/3 is the maximum delivery date for the order delivery).
Bialynicka-Birula does not explicitly teach; however, Chowdhry teaches determining the estimated maximum delivery date based on a plurality of lead times (See “Based on the lead-times and availability, the system may compute shipping dates and delivery dates. If the system determine that a component has become delayed at a manufacturer then the system may automatically (e.g., without human interaction) add the delay to the shipping dates and delivery dates.” in Paragraph [0023]. It can be seen that the system is capable of estimating a maximum delivery date for the order based on a plurality of lead times.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula to include determining the estimated maximum delivery date based on a plurality of lead times, as taught by Chowdhry, in order to provide more accurate delivery dates to the customers.
Bialynicka-Birula in view of Chowdhry does not explicitly teach; however, Banerjee teaches training a predictive quantile regression forest model on a first portion of historical order data (See “We address some of these challenges by developing supervised machine learning models in the form of Random Forests and Quantile Regression Forests that are trained on historical PO transactional data.” in Abstract, Page 1).
Bialynicka-Birula teaches wherein the predictive quantile regression forest model is generated based on a feature matrix that includes a set of attributes and attribute values from the historical order data (See “Shipping and processing historical data from an online marketplace are used to generate at least two delivery estimate prediction models.” in Paragraph [0021]; “The historical data may include, for example, seller identifications, corresponding methods of shipment, corresponding shipping origin location of items, corresponding shipping destination locations of items, corresponding order dates and times of items, and corresponding prices of items.” in Paragraph [0023]; and see also Paragraphs [0056] –[0064] for attributes and attribute values); evaluating accuracy of the predictive quantile regression forest model by determining a proportion of a second portion of the historical order data that had actual delivery dates between estimated minimum delivery dates and estimated maximum delivery dates (See “In one embodiment, the MART delivery estimate prediction module 318 tries to minimize the squared root error between the predicted and actual delivery days. Overall data from the historical data module 304 is separated into two data sets: training data and validation data....The model generator 308 generates a model that is evaluated using the validation data set after adding each tree to ensure over-fitting does not happen. The iteration of adding each tree stops when the validation error is not decreasing anymore or has started increasing.” in Paragraph and adding one or more attributes and attribute values, or removing one or more attributes and attribute values, or both, to the feature matrix to improve the accuracy of the predictive quantile regression forest model (See “To refine the estimate, the marketplace transaction history module may further identify similar shipping carriers with similar selected shipping services.” in Paragraph [0136]).
Bialynicka-Birula teaches the delivery estimate prediction models is generated based on a feature matrix that includes a set of attributes and attribute values from the historical order data; evaluating accuracy of the delivery estimate prediction model such as Multiple Additive Regression Tree (MART) by determining a proportion of a second portion of the historical order data that had actual delivery dates between estimated minimum delivery dates and estimated maximum delivery dates; and adding one or more attributes and attribute values, or removing one or more attributes and attribute values, or both, to the feature matrix to improve the accuracy of the delivery estimate prediction model.
Bialynicka-Birula, while discloses other delivery estimate prediction models,   does not explicitly disclose the use of predictive quantile regression forest model. However, Banerjee teaches predictive quantile regression forest model (See Abstract and Random Forest and Quantile Regression Forest Section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery estimate prediction models of Bialynicka-Birula with Quantile Regression Forest model, as taught by Banerjee
Regarding Claim 13, Bialynicka-Birula in view of Chowdhry and Banerjee teaches all limitations of Claim 12 as described above. Bialynicka-Birula in view of Banerjee does not explicitly teach; however, Chowdhry teaches wherein the plurality of lead times includes a manufacturing lead time, a logistics lead time, a large order lead time, and a customization lead time (See Fig. 4 showing an example of a lead time calculator which includes a manufacturing lead time “404”, a logistics lead time “408”, a large order lead time “424(2)”, and a customization lead time “424(1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula in view of Banerjee to include different lead times, as taught by Chowdhry, in order to provide more accurate delivery dates to the customers.
Regarding Claim 14, Bialynicka-Birula in view of Chowdhry and Banerjee teaches all limitations of Claim 12 as described above. Bialynicka-Birula in view of Chowdhry does not explicitly teach; however, Banerjee teaches wherein the estimated minimum delivery date is based on a lower quantile of delivery dates (See “While Quantile Regression Forest is slightly more accurate up to 50th PO percentiles, Random Forest gives better results for higher PO percentiles.” in first column, first paragraph of Page 6. It can be seen that the estimated minimum delivery date is based on a lower quantile of delivery dates since Quantile Regression Forest provides more accurate prediction in lower quantile.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula in view of Chowdhry to include estimating minimum delivery date is  Banerjee, in order to obtain more accurate delivery dates.
Regarding Claim 15, Bialynicka-Birula in view of Chowdhry and Banerjee teaches all limitations of Claims 12 and 14 as described above. Bialynicka-Birula in view of Chowdhry does not explicitly teach; however, Banerjee teaches wherein the lower quantile of delivery dates is determined via cross-validation (See “10-fold cross validation was implemented to select the best models. The prediction results are reported in Tab. 3 as the mean absolute errors in days for several percentiles of the POs.” in first column, third paragraph of Page 5 and Table 3 showing different percentiles associated with different prediction models and supplier estimates wherein the 25th percentile is the lower quantile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula in view of Chowdhry to include determining the lower quantile of delivery dates via cross-validation, as taught by Banerjee, in order to obtain more accurate delivery dates.
Regarding Claim 16, Bialynicka-Birula teaches a method for generating notification of delivery of an order (See “The delivery estimate prediction application 234 may generate a shipping delivery estimate based on a combination of the prediction models. The shipping delivery estimate may be a window of time (Monday 1/1 to Wednesday 1/3)….” in Paragraph [0052]).
Bialynicka-Birula teaches generating a feature matrix using attributes and attribute values from historical order data (See “Shipping and processing historical 
Bialynicka-Birula also teaches wherein the estimated minimum delivery date is before the estimated maximum delivery date (See “The delivery estimate prediction application 234 may generate a shipping delivery estimate based on a combination of the prediction models. The shipping delivery estimate may be a window of time (Monday 1/1 to Wednesday 1/3)….” in Paragraph [0052]) wherein Monday 1/1 is the estimated minimum delivery date and Wednesday 1/3 is the maximum delivery date for the order delivery).
Bialynicka-Birula does not explicitly teach; however, Chowdhry teaches identifying lead times for the delivery (See “Before a customer places an order (e.g., the order 112) via one of the sales channels 110, the commitment engine 102 may provide, substantially in real-time, lead time data 138 to enable the customer to determine whether the lead time satisfies the customer's needs.” in Paragraph [0032]) and determining an estimated maximum delivery date for the delivery based on the lead times (See “Based on the lead-times and availability, the system may compute shipping dates and delivery dates. If the system determine that a component has become delayed at a manufacturer then the system may automatically (e.g., without human interaction) add the delay to the shipping dates and delivery dates.” in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula to include identifying lead times for the delivery and estimating a maximum delivery date based on the lead times, as taught by Chowdhry, in order to provide more accurate delivery dates to the customers.
Bialynicka-Birula in view of Chowdhry does not explicitly teach; however, Banerjee teaches determining an estimated minimum delivery date for the delivery using a trained predictive quantile regression forest model (See “[Quantile Regression Forest model] can be used to predict the delivery times of future open POs.” in first column, second paragraph of Page 2 wherein the delivery times are considered to be estimated minimum delivery dates and “…. Quantile Regression Forest [19] are both ensemble learning methods for supervised learning. They are constructed by a multitude of decision trees at the training time, which aim to robustly capture the underlying nonlinear trends and consider different measures of central tendency and statistical dispersion. Furthermore, they usually provide accurately predictions of unobserved data, prevent overfitting to training samples, and avoid undue influence of the outliers in the datasets.” in first column, second paragraph of Page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula in view of Chowdhry to include determining an estimated minimum Banerjee, to provide more accurate delivery dates to the customers.
Regarding Claim 17, Bialynicka-Birula in view of Chowdhry and Banerjee teaches all limitations of Claim 16 as described above. Bialynicka-Birula in view of Banerjee does not explicitly teach; however, Chowdhry teaches wherein the lead times include a manufacturing lead time, a logistics lead time, a large order lead time, and a customization lead time (See Fig. 4 showing an example of a lead time calculator which includes a manufacturing lead time “404”, a logistics lead time “408”, a large order lead time “424(2)”, and a customization lead time “424(1)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula in view of Banerjee to include different lead times, as taught by Chowdhry, in order to provide more accurate delivery dates to the customers.
Regarding Claims 18 and 20, Bialynicka-Birula in view of Chowdhry and Banerjee teaches all limitations of Claim 16 as described above. Bialynicka-Birula also teaches wherein determining the estimated minimum delivery date includes performing trend analysis on the historical order data 
Regarding Claim 19, Bialynicka-Birula in view of Chowdhry and Banerjee teaches all limitations of Claim 16 as described above. Bialynicka-Birula in view of Banerjee does not explicitly teach; however, Chowdhry teaches wherein the attributes include a manufacturing lead time attribute, a payment lead time attribute (See “To determine the ESD 304 for a BTO order, the commitment engine 102 may determine …. (ii) a manufacturing lead time associated with the product, (iii) a payment lead time (e.g., the time between when a supplier is paid and a product or component is provided), ….” in Paragraph [0047]), a logistic lead time attribute, a fulfillment center attribute, a fulfillment center lead time attribute, a weekend lead time attribute, a large order attribute (See “To determine the EDD 306 for a BTS order, the commitment engine 102 may determine (i) a fulfillment location associated with the BTS product, (ii) a logistics lead time based on a postal code of the fulfillment location to a postal code of the destination location, (iv) adders, including a planned event adder (e.g., for holidays, etc.), a large/bulky item adder, other factors affecting the ship date, or any combination thereof” in Paragraph [0047]), a same day shipping attribute, and a fast track eligibility attribute (See “The commitment engine 102 may access logistics data 138. The logistics data 138 may include relatively current (e.g., updated within the past few hours) logistics information received from carriers (e.g., USPS®, UPS®, FedEx®, DHL®, and the like) as to how long shipments are taking between different locations, whether any major events (e.g., inclement weather, transport vehicle malfunction, etc.) have occurred to cause delays in shipments in particular routes, etc. The logistics data 138 may include costs associated with the various modes of delivery (e.g., same day delivery, next day delivery, N day delivery, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery estimate prediction process of Bialynicka-Birula in view of Banerjee to include different attributes, as taught by Chowdhry, in order to provide more accurate delivery dates to the customers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419.  The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628